DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-5, drawn to an apparatus, classified in C02F 2103/42.
Group II. Claims 6-11, drawn to a method, classified in C02F 1/281.

3.	The inventions are independent or distinct, each from the other because: Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)).  In this case, the apparatus, as claimed, can be used to practice another and materially different process, such as removing compounds and ions from solution responsible for causing scale deposits in water plumbing.

4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and 
(c) the prior art applicable to one invention would not likely be applicable to another invention.  

5.	During a telephone conversation with Mr. Samar Shah on September 12, 2022 a provisional election was made without traverse to prosecute the invention of Group II, the method, claims 6-11. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-5 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “402” has been used to designate both “canister 402” (see paragraph [052]) and “zeolite filter tank 402” (see paragraph [053]).  
reference character 700 as “zeolite basket 700” (see paragraph [058]) and “removable basket 700” (see paragraph [058]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 6:
At line 2, “passing pool water from the pool” is indefinite. Applicant uses “the pool” in line 2 to refer back to “a pool” in the preamble, but does not use the preamble for “pool water” at line 2. Accordingly, it is unclear if applicant is referring to the same “pool” and same “water” as recited in the preamble. 
At line 12, “the flow of water from the pool” is indefinite as to whether it is referring back to “the flow of pool water” at line 6. For consistency, it is suggested applicant change the language on line 12 to “restarting the flow of the pool water through the zeolite crystals.
 Claim 7:
At lines 2-3, “to stop the flow of pool water through the zeolite crystals and start a flow of the brine solution through the zeolite crystals” is indefinite. It is unclear if this limitation is the same or different from that of claim 6 which recites these limitations. 
Claim 8 is rejected as being dependent on a rejected claim.
Claim 9:
At line 2, “the pool to be sanitized” lacks antecedent basis. There is no previous recitation of a “sanitation” step.
Claims 10 and 11 are rejected as being dependent on a rejected claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Johann (WO 2020182862 A2).
Claim 6:
Regarding the limitation: A method of sanitizing a pool of water to remove contaminants, the method comprising: passing pool water from the pool through zeolite crystals, Johann discloses a process for softening swimming and bathing pool water (see Abstract; page 2 “Description”). Johann discloses disinfection by-products arise which contaminate the wastewater, but can also adsorb on the ion exchanger and later when the ion exchanger is in operating mode, and can desorb and contaminate the treated water (see page 2). Johann teaches a softening system and / or the system for softening swimming and bathing pool water with a zeolite granulate (zeolite is a crystal porous material) (see page 5). The invention relates to a device used for this purpose and a cartridge or filter for water softening (see page 2). Johann teaches a system for softening a swimming pool and bathing pool water. The swimming pool is first filled with water and this water is then pumped through the molecular sieve by a pump in circulation mode (see page 2).
Regarding the limitation: wherein contaminants in the pool water are adsorbed by the zeolite crystals as the pool water flows through the zeolite crystals to create filtered water, returning the filtered water to the pool;  Johann teaches the filter cartridge with a zeolite granulate for softening swimming and bathing pool water (see page 5). Johann teaches the swimming pool is first filled with water and this water is then pumped through the molecular sieve by a pump in circulation mode (see page 2). A zeolite A and / or zeolite X can be used as the molecular sieve (filter) (see page 4). The invention further relates to a cartridge or filter candle which is filled with a zeolite granulate and which is designed for use in a device described (see page 6). In the operating mode, water is passed over the molecular sieve of zeolite (filtered pool water) and the result is water depleted in calcium and magnesium (contaminants of pool water) and enriched with sodium. After a certain operating time, the exchange capacity of the molecular sieve is exhausted (calcium and magnesium adsorbed by zeolite). It can then be regenerated again with an aqueous sodium chloride solution (brine) and is then ready for the operating mode again. It is a reversible process. Instead of regeneration with sodium chloride, potassium chloride or another salt can also be used. Accordingly, the ion exchange would then take place using the cation of this salt, e.g. potassium (see page 6). The water softening system 1 comprises a pump 3 and a container 2 which is filled with a zeolite granulate (zeolite crystal) (creates filtered water). The softening system is connected to an inlet 4 via water pipes. Water is pumped from the swimming pool 7 through the container 2 by means of the pump 3. The water softened in the softening system 1 is fed back into the swimming pool 7 via the outlet 5 (return filtered water back to pool). The water softening system 1 is therefore operated in circulation mode (recycled/returned) (see page 7).
Regarding the limitation: after a predetermined amount of time, stopping the flow of the pool water through the zeolite crystals; after stopping the flow of the pool water through the zeolite crystals, reconditioning the zeolite crystals by exposing the zeolite crystals to a brine solution to desorb the contaminants from the zeolite crystals, thereby creating a contaminated brine solution; Johann discloses the system 1 can include a bypass 6, via which part of the water is not softened, but is returned to the swimming pool 7 (stopping the flow of pool water through the zeolite crystals). To regenerate the zeolite in container 2, feed water 9 is passed with salt (brine) from a salt dissolving tank 8 at intervals (predetermined amount of time) over the zeolite. The zeolite is regenerated by exchanging it with sodium ions (desorbs contaminants from zeolite crystals) (reconditions zeolite crystals by exposing crystals to a brine solution to desorb contaminants). The saline solution that has been used for regeneration (contaminated brine) is then drained into the sewer system via an outlet 23. The time between the intervals (predetermined amount of time), relative to the volume of water passed through the container 2, can be increased with increased softening of the water in the pool 7. This operation can be performed through a controller (see page 7).
Regarding the limitation: discarding the contaminated brine solution as waste water; Johann discloses the saline solution used for regeneration (contaminated brine) is then drained into the sewer system (waste water) via an outlet 23.
Regarding the limitation: and after reconditioning the zeolite crystals, restarting the flow of water from the pool through the zeolite crystals and the returning of the filtered water to the pool, Johann teaches the water softened in the softening system 1 is fed back into the swimming pool 7 via the outlet 5. The water softening system 1 is therefore operated in circulation mode. Johann teaches that the time between the intervals of reconditioning of zeolite) (predetermined amount of time), relative to the volume of water passed through the container 2, can be increased with increased softening of the water in the pool 7. After the zeolite is reconditioned, flow of pool water may start again to treat an additional volume until the zeolite is again spent. Thus, as more volume of the pool water becomes softened, the intervals between reconditioning the zeolite will increase (see page 7).
Claim 7:
Regarding the limitation: The method of claim 6, further comprising: activating a valve in a first direction to stop the flow of pool water through the zeolite crystals and start a flow of the brine solution through the zeolite crystals; and activating the valve in a second direction to stop the flow of the brine solution through the zeolite crystals and restart the flow of the pool water through the zeolite crystals, Johann teaches a bypass valve 6 (opens pool water flow to bypass) (stops flow of water through zeolite) (see pages 7 and 9; Figures 1 and 8). Feed water 9 is passed with salt from a salt dissolving tank 8 at intervals over the zeolite (reconditioning of zeolite). The zeolite is regenerated by exchanging it with sodium ions. The saline solution is used for regeneration (see page 7; Figures 1 and 8). Johann teaches the intervals between reconditioning of the zeolite will increase as the volume of the pool water becomes softened.
Claim 8:
Regarding the limitation: The method of claim 6, wherein reconditioning the zeolite crystals comprises iteratively passing the brine solution through the zeolite crystals for a predetermined number of cycles before discarding the contaminated brine solution, Johann teaches the time between the intervals of reconditioning with the passing of brine solution from tank 8 to the zeolite container 2 can be increased with increased softening of the water in pool 7 (see page 7). Johann teaches the saline solution that has been used in regenerating the zeolite (forming contaminated brine) is drained into the sewer through outlet 23 (single pass) (predetermined number of cycles). 
Claim 10:
Regarding the limitation: A method for removing contaminants from water in a pool, wherein the method comprises: passing contaminated water from the pool through zeolite crystals held in a container to create filtered water, wherein the container is positioned in a flow path of a filter system of the pool; Johann discloses a process for softening swimming and bathing pool water (see Abstract; page 2 “Description”). Johann discloses disinfection by-products arise which contaminate the wastewater, but can also adsorb on the ion exchanger and later, when the ion exchanger is in operating mode, can desorb and contaminate the treated water (see page 2). Johann teaches softening system and / or the system for softening swimming and bathing pool water with a zeolite granulate (zeolite is a crystal porous material) (zeolite crystals are held in container 2) (the container is positioned in the flow path contaminated water of a filter system) (see page 5). The invention relates to a device used for this purpose and a cartridge or filter for water softening (see page 2). Johann teaches the swimming pool is first filled with water and this water is then pumped through the molecular sieve 2 by a pump in circulation mode (see page 2) (passing contaminated water from the pool through the zeolite held in container 2) (see page 2). Johann teaches the filter cartridge with a zeolite granulate for softening swimming and bathing pool water (see page 5). A zeolite A and / or zeolite X can be used as the molecular sieve (filter) (see page 4) (container 2 with zeolite is positioned in the flow path of contaminated water). The invention further relates to a cartridge or filter candle which is filled with a zeolite granulate and which is designed for use in a device described (see page 6). In the operating mode, water is passed over the molecular sieve of zeolite (resulting in filtered pool water) and the result is water depleted in calcium and magnesium (contaminants of pool water) and enriched with sodium (creates filtered water). After a certain operating time, the exchange capacity of the molecular sieve is exhausted (calcium and magnesium adsorbed by zeolite). It can then be regenerated again with an aqueous sodium chloride solution (brine) and is then ready for the operating mode again. It is a reversible process. Instead of regeneration with sodium chloride, potassium chloride or another salt can also be used. Accordingly, the ion exchange would then take place using the cation of this salt, e.g. potassium (see page 6). The water softening system 1 comprises a pump 3 and a container 2 which is filled with a zeolite granulate (zeolite crystal) (creates filtered water). The softening system is connected to an inlet 4 via water pipes, water is pumped from the swimming pool 7 through the container 2 by means of the pump 3. The water softened in the softening system 1 is fed back into the swimming pool 7 via the outlet 5 (return filtered water back to pool). The water softening system 1 is therefore operated in circulation mode (recycled/returned) (see page 7).
Regarding the limitation: returning the filtered water to the pool; Johann teaches the water softened in the softening system 1 is fed back into the swimming pool 7 via the outlet 5 (return filtered water back to pool). The water softening system 1 is therefore operated in circulation mode (recycled/returned) (see page 7). 
Regarding the limitation: after a predetermined amount of time, stopping the flow of contaminated water from the pool through the zeolite crystals; removing the container from the flow path of the filter system; exposing the zeolite crystals to a brine solution to recondition the zeolite crystals; Johann discloses the system 1 can include a bypass 6, via which part of the water is not softened, but is returned to the swimming pool 7 (stopping the flow of pool water through the zeolite crystals) (removing the container 2 from the flow path of the filter system). To regenerate the zeolite in container 2, feed water 9 is passed with salt (brine) from a salt dissolving tank 8 at intervals (predetermined amount of time) over the zeolite (exposing the zeolite crystals to a brine solution to recondition the zeolite crystals). The zeolite is regenerated by exchanging it with sodium ions (brine desorbs contaminants from zeolite crystals) (reconditions zeolite crystals by exposing crystals to a brine solution to desorb contaminants). The saline solution used for regeneration (contaminated brine) is then drained into the sewer system via an outlet 23. The time between the intervals (predetermined amount of time), relative to the volume of water passed through the container 2, can be increased with increased softening of the water in the pool 7. This operation can be performed through a controller (see page 7).
Regarding the limitation: repositioning the container in the flow path of the filter system; and restarting the flow of contaminated water from the pool through the zeolite crystals to create filtered water, Johann teaches in the operating mode, water is passed over the molecular sieve of zeolite (filtered pool water) and the result is water depleted in calcium and magnesium (contaminants of pool water) and enriched with sodium (creates filtered water). After a certain operating time, the exchange capacity of the molecular sieve is exhausted (calcium and magnesium adsorbed by zeolite). It can then be regenerated again with an aqueous sodium chloride solution (brine) and is then ready for the operating mode again (repositioning the container in the flow path of the filter system by switching the bypass valve). It is a reversible process (see page 6). The next regeneration is therefore carried out after a volume of water passed over the molecular sieve, which increases after each regeneration (restarting the flow of contaminated water from the pool through the zeolite crystals to again create filtered water (see page 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johann (WO 2020182862 A2), as applied to claims 6-8 and 10 above, and further in view JP 346649 B2 (2003-11-25).
Claim 9:
Regarding the limitation: The method of claim 6, wherein the zeolite crystals are held in a removable container in a component of a plumbing architecture of the pool to be sanitized and wherein the method further comprises removing the container holding the zeolite crystals and placing the removed container with the zeolite crystals into a brine tank storing the brine solution used in reconditioning the zeolite crystals, Johann teaches the zeolite crystals are held in a container 2 which is a component in a plumbing architecture of the pool to be sanitized (see Figures 1 and 9). Johann teaches that the zeolite crystals are to adsorb ions from the pool water as pool water is passed through container 2 and the zeolite crystals are reconditioned with saline (brine) while also remaining in container 2.
Johann does not disclose removing the container with zeolite crystals and placing the container into a brine tank storing the brine solution used in reconditioning the zeolite crystals.
Substituting equivalents known for the same purpose, such as automating a manual activity or the reverse of providing a manual activity to replace an automatic activity which accomplishes the same result is not sufficient to distinguish over the prior art (see MPEP 2144.04 (III)). Specifically, the equivalent methods of providing: 1) a separate structure or means to perform the operation of regenerating zeolite crystals by removing the zeolite from a filter system container, placing and regenerating/cleaning the zeolite in a separate compartment, and then removing and replacing the regenerated zeolite in the original compartment, and 2) using an automated method for regeneration and cleaning of the zeolite in the original compartment (in-situ) without the requirement of removing the zeolite from the container for cleaning/regeneration is taught at pages 1-2 in reference JP 3469649 B2 (2003-11-25), which states: 
For this reason, when the filter layer [zeolite] of the filter tank is clogged, the filter medium forming the filter layer is not necessarily inexpensive and cannot be replaced frequently. Therefore, the filter medium is taken out of the filter tank and washed. Further, since the washing of the filter medium is troublesome and unfavorable because of the dirty work, it is difficult to clean the filter layer with hot water so that the filter medium can be washed automatically without taking out the filter medium from the filtration tank. (Emphasis supplied).
Accordingly, regenerating the crystals using a brine solution while maintaining the zeolite in the same structure/container (in situ) or removing the zeolite and cleaning and regenerating the zeolite in a different structure/container and replacing after regeneration is considered equivalent in the art. Additionally, making separate structures for accomplishing the same benefit is considered equivalent in the art (see MPEP 2144.04 (5C)).
Johann and JP 3469649 B2 are considered analogous because each reference is concerned with filtering contaminants from pool water.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Johann a manual operation for regenerating the zeolite in a separate structure because JP 3469649 B2 teaches the equivalence of manual and automated processes used for regenerating the zeolite filters where providing a separate structure for accomplishing the method of regeneration is considered equivalent in the art.

Claims 6–8 and 10 are rejected under 103 over Sugimoto et al. (EP 0710498 A2) in view of Johann (WO 2020182862 A2).
Claim 6:
A method of sanitizing a pool of water to remove contaminants, the method comprising: passing pool water from the pool through zeolite crystals, Sugimoto et al. (Sugimoto hereafter) describe a prior art pool filtration process with regard to Figure 26 (see column 2, line 8 – column 3, line 41). Sugimoto teaches a method for purifying water in a plurality of pools using porous ceramic materials (see Abstract; column 1, lines 17-36; column 2, lines 8-16). Sugimoto teaches that pool water passes through the ceramic filter 700, impurities are removed by filtration, and clean water is returned to the pool (filtered water returned to pool) (see column 2, lines 43-46).
Sugimoto does not disclose a zeolite as the filter.
However, Johann discloses using a zeolite filter for softening a swimming pool and bathing pool water. The swimming pool is first filled with water and the water is then pumped through the molecular sieve of zeolite in a circulation mode (creates filtered water) (see page 2).
Sugimoto and Johann are considered analogous because each reference is concerned with filtering contaminants from pool water.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the invention, to have used a zeolite filter in the pool filtration system as disclosed by Johann because Johann discloses that the zeolite is effective in removing ion (contaminants) to achieve water softening. 
Regarding the limitation: wherein contaminants in the pool water are adsorbed by the zeolite crystals as the pool water flows through the zeolite crystals to create filtered water, returning the filtered water to the pool; Sugimoto, modified, teaches an entrance line 708 in filter housing 704 for introducing water from pool 706 and an exit line 710 for recirculating filtered water to the pool 706. A drain line 716 is connected to the bottom of the housing 704. A backwash line 718 for cleaning the filter 700. Sugimoto teaches that as filtration continues, filter cake builds up and clogs the filter (contaminants adsorbed). Sugimoto teaches that pool water is passed through the ceramic filter 700 (zeolite), impurities are removed by filtration, and clean water is returned to the pool (filtered water returned to pool (see column 2, lines 43-46).
Regarding the limitation: after a predetermined amount of time, stopping the flow of the pool water through the zeolite crystals; after stopping the flow of the pool water through the zeolite crystals, reconditioning the zeolite crystals by exposing the zeolite crystals to a brine solution to desorb the contaminants from the zeolite crystals, thereby creating a contaminated brine solution; Sugimoto, modified, teaches cleaning the filter 700 by backwashing with a jet stream of a mixture of cleaning water and air (see column 2, lines 47-59). The process for cleaning the filter involves stopping the circulating filter 700 by stopping the circulating pump 728 (stopping flow of water through the zeolite crystals), closing the valves 724 and 726 and opening valves 720 (backwash) and 722 (drain line). A jet stream of air and solution flows through backwash line 718 to filter 700 dislodging deposits from the filter (reconditioning the filter to desorb contaminants). The stream leaves the housing 704 through drain line 716 (creates contaminated solution) (see column 2, line 47 – column 3, line 29).
Sugimoto, modified, does not disclose a brine solution as the solution used to clean the zeolite filter.
However, Johann discloses that after a certain operating time, the exchange capacity of the molecular sieve is exhausted (calcium and magnesium adsorbed by zeolite). It can then be regenerated again with an aqueous sodium chloride solution (brine) and is then ready for the operating mode again. It is a reversible process.
Johann and Sugimoto are considered analogous references in that each is concerned with filtering pool water.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the invention, to have used a brine solution for cleaning the filter (zeolite filter) as taught by Johann because Johann teaches that the zeolite filter is regenerated and the filtration process can be continued - avoiding the cost of purchasing additional filters.
Regarding the limitation: discarding the contaminated brine solution as waste water; Sugimoto, modified, teaches the stream leaves the housing 704 through drain line 716 (creates contaminated solution) (discharge as waste) (see column 3, lines 15-30).
Regarding the limitation: after reconditioning the zeolite crystals, restarting the flow of water from the pool through the zeolite crystals and the returning of the filtered water to the pool, Sugimoto, modified, teaches that the valve 720 on the backwash line 718 and valve 722 on the drain line are closed. Then valve 724 on entrance line 708 and valve 726 on exit line 710 are opened and circulating pump 728 is driven so that water in the pool 706 circulates through the loop consisting of entrance line 708, housing 704, and exit line 710. As water passes through filter 700 (restarting flow of water from the pool through the filter) (modified as zeolite), impurities are removed as filtration and clean water returned to pool 706 (returning filtered water to pool) (see column 2, lines 17-54).
Claim 7:
Regarding the limitation: The method of claim 6, further comprising: activating a valve in a first direction to stop the flow of pool water through the zeolite crystals and start a flow of the brine solution through the zeolite crystals; and activating the valve in a second direction to stop the flow of the brine solution through the zeolite crystals and restart the flow of the pool water through the zeolite crystals, Sugimoto, modified, teaches that the process for cleaning the filter involves stopping the circulating filter 700 by stopping the circulating pump 728 (activate valve in a first direction to stop flow of pool water through filter 700 (zeolite crystals)), closing the valves 724 (entrance line valve) and 726 (exit line valve) and opening valves 720 (backwash line valve) and 722 (drain line valve). A jet stream of air and solution flows through backwash line 718 to filter 700 dislodging deposits from the filter (start a flow of solution (brine) through the filter (zeolite) (reconditioning the filter to desorb contaminants). The stream leaves the housing 704 through drain line 716 (creates contaminated solution) (see column 2, line 47 – column 3, line 29).
Sugimoto, modified, teaches the valve 720 on the backwash line 718 and valve 722 on the drain line are closed (activating valve in a second direction) (stops flow of solution – brine through zeolite filter). Then valve 724 on entrance line 708 and valve 726 on exit line 710 are opened and circulating pump 728 is driven so that water in the pool 706 circulates through the loop consisting of entrance line 708 (restart flow of pool water through filter), housing 704, and exit line 710. As water passes through filter 700 (modified as zeolite), impurities are removed as filtration and clean water returned to pool 706 (see column 2, lines 17-54).
Claim 8:
Regarding the limitation: The method of claim 6, wherein reconditioning the zeolite crystals comprises iteratively passing the brine solution through the zeolite crystals for a predetermined number of cycles before discarding the contaminated brine solution, Sugimoto, modified, teaches the drain is open during back flushing of filter 700 (zeolite) and the jet stream leaves the housing by way of drain 716 (discard the contaminated solution) (single pass) (predetermined number of cycles) (see column 3, lines 16-29).
Claim 10:
Regarding the limitation: A method for removing contaminants from water in a pool, wherein the method comprises: passing contaminated water from the pool through zeolite crystals held in a container to create filtered water, wherein the container is positioned in a flow path of a filter system of the pool; Sugimoto describes a prior art pool filtration process with regard to Figure 26 (see column 2, line 8 – column 3, line 41). Sugimoto teaches a method for purifying water in a plurality of pools using porous ceramic materials (see Abstract; column 1, lines 17-36; column 2, lines 8-16). Sugimoto teaches that pool water is passed through the ceramic filter 700, impurities are removed by filtration, and clean water is returned to the pool (filtered water returned to pool) (see column 2, lines 43-46). Sugimoto teaches that the filter 700 is held in container 704 (see Figure 26). The container is positioned in the flow path of a filter system of the pool (see Figure 26; column 2, lines 34-46).
Sugimoto does not disclose a zeolite as the filter used.
However, Johann discloses using a zeolite filter for softening a swimming pool and bathing pool water. The swimming pool is first filled with water and this water is then pumped through the molecular sieve of zeolite in circulation mode (creates filtered water) (see page 2).
Johann and Sugimoto are considered analogous references in that each is concerned with filtering pool water.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the invention, to have used a zeolite filter in the pool filtration system of Sugimoto as disclosed by Johann because Johann discloses that the zeolite is effective in removing ion (contaminants) to achieve water softening. 
Regarding the limitation: returning the filtered water to the pool; Sugimoto, modified, teaches a method for purifying water in a plurality of pools using porous ceramic materials (see Abstract; column 1, lines 17-36; column 2, lines 8-16). Sugimoto teaches that pool water passes through the ceramic filter 700, impurities are removed by filtration, and clean water is returned to the pool (filtered water returned to pool) (see column 2, lines 43-46).
Regarding the limitation: after a predetermined amount of time, stopping the flow of contaminated water from the pool through the zeolite crystals; removing the container from the flow path of the filter system; exposing the zeolite crystals to a brine solution to recondition the zeolite crystals; Sugimoto, modified, teaches cleaning the filter 700 by backwashing with a jet stream of a mixture of cleaning water and air (see column 2, lines 47-59). The process for cleaning the filter involves stopping the circulating filter 700 by stopping the circulating pump 728 (predetermined amount of time), closing the valves 724 and 726 (stopping flow of contaminated water from pool through filter) (removing container from flow path of filter system) and opening valves 720 and 722. A jet stream of air and solution flows through backwash line 718 to filter 700 dislodging deposits from the filter (exposing filter to cleaning solution) (reconditioning the filter to desorb contaminants). The stream leaves the housing 704 through drain line 716 (creates contaminated solution) (see column 2, line 47 – column 3, line 29).
Sugimoto, modified, does not disclose a brine solution as the solution used to clean the zeolite filter.
However, Johann discloses that after a certain operating time, the exchange capacity of the molecular sieve is exhausted (calcium and magnesium adsorbed by zeolite). It can then be regenerated again with an aqueous sodium chloride solution (brine) and is then ready for the operating mode again. It is a reversible process.
Johann and Sugimoto are considered analogous references in that each is concerned with filtering pool water.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the invention, to have used a brine solution for cleaning the filter (zeolite filter) as taught by Johann because Johann teaches that the zeolite filter is regenerated and the filtration process can be continued avoiding the cost of purchasing additional filters
Regarding the limitation: repositioning the container in the flow path of the filter system; and restarting the flow of contaminated water from the pool through the zeolite crystals to create filtered water, Sugimoto, modified, teaches that the valve 720 on the backwash line 718 and valve 722 on the drain line are closed. Then valve 724 on entrance line 708 and valve 726 on exit line 710 are opened (repositioning filter and housing 704 in flow path of filter system) and circulating pump 728 is driven so that water in the pool 706 circulates through the loop consisting of entrance line 708, housing 704, and exit line 710 (restarting the flow of contaminated water from the pool through the filter). As water passes through filter 700 (modified as zeolite), impurities are removed as filtration and clean water are returned to pool 706 (creates filtered water) (see column 2, lines 17-54). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (EP 0710498 A2) and Johann (WO 2020182862 A2), as applied to claim 6-8 and 10 above, and further in view JP 3469649 B2 (2003-11-25).
Claim 9:
Regarding the limitation: The method of claim 6, wherein the zeolite crystals are held in a removable container in a component of a plumbing architecture of the pool to be sanitized and wherein the method further comprises removing the container holding the zeolite crystals and placing the removed container with the zeolite crystals into a brine tank storing the brine solution used in reconditioning the zeolite crystals, Sugimoto, modified, teaches the zeolite crystals are held in a housing 704 which is a component in a plumbing architecture of the pool to be sanitized (see Figure 26). Sugimoto teaches that the filter is conditioned while remaining in the housing 704.
Sugimoto does not disclose removing the housing/container 704 with filter 700 (zeolite crystals) and placing the housing/container into a brine tank storing a brine solution used in reconditioning the filter 700 (zeolite crystals as modified)
However, providing a manual activity to replace an automatic means which accomplishes the same result is not sufficient to distinguish over the prior art (see MPEP 2144.04 (III). 
Substituting equivalents known for the same purpose, such as automating a manual activity or the reverse of providing a manual activity to replace an automatic activity which accomplishes the same result is not sufficient to distinguish over the prior art (see MPEP 2144.04 (III)). Specifically, the equivalent methods of providing: 1) a separate structure or means to perform the operation of regenerating zeolite crystals by removing the zeolite from a filter system container, placing and regenerating/cleaning the zeolite in a separate compartment, and then removing and replacing the regenerated zeolite in the original compartment, and 2) using an automated method for regeneration and cleaning of the zeolite in the original compartment (in-situ) without the requirement of removing the zeolite from the container for cleaning/regeneration is taught at pages 1-2 in reference JP 3469649 B2 (2003-11-25), which states: 
For this reason, when the filter layer [zeolite] of the filter tank is clogged, the filter medium forming the filter layer is not necessarily inexpensive and cannot be replaced frequently. Therefore, the filter medium is taken out of the filter tank and washed. Further, since the washing of the filter medium is troublesome and unfavorable because of the dirty work, it is difficult to clean the filter layer with hot water so that the filter medium can be washed automatically without taking out the filter medium from the filtration tank.
Accordingly, regenerating the crystals using a brine solution while maintaining the zeolite in the same structure/container (in situ) or removing the zeolite and cleaning and regenerating the zeolite in a different structure/container and replacing after regeneration is considered equivalent in the art. Additionally, making separate structures for accomplishing the same benefit is considered equivalent in the art (see MPEP 2144.04 (5C)).
Johann, Sugimoto, and JP 3469649 B2 are considered analogous because each reference is concerned with filtering contaminants from pool water.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Johann a manual operation for regenerating the zeolite in a separate structure because JP 3469649 B2 teaches the equivalence of manual and automated processes used for regenerating the zeolite filters where providing a separate structure for accomplishing the method of regeneration is considered equivalent in the art.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Johann (WO 2020182862 A2), as applied to claim 6-8 and 10 above, and further in view Walters et al. (WO 2007030859 A1).
Claim 11:
Regarding the limitation: The method of claim 10, wherein the method further comprises opening a cover of a canister holding the container before removing the container from the flow path, the container 2 (canister) holding the zeolite in Johann necessarily has a cover. Johann, however, does not disclose that container 2 (canister) includes a container for holding the zeolite inside of the container 2 (canister).  
Walters et al. (hereafter Walters) disclose a method and apparatus for water purification (see Abstract). The treatment includes a bag 112 or container into which zeolite is disposed. The walls of the container are constructed to allow water to pass through the container (see Abstract). The method and apparatus are applicable to swimming pools (see page 1, lines 5-10). The bags 112 are disposed in conduit elements 130, 131, 132, 133, and 134. Walters discloses an inlet closure 146 is provided, which includes a seal, a threaded cap 148 and a connector 149 for an inlet hose 151 (see page 3). Walters discloses that the bag 112 may then be removed by unscrewing the closure 146, and removing the bag 112 (see page 3). A treatment container connector is provided, so that untreated water from the reservoir 140 flows through at least a portion of the zeolite container 112 to facilitate the water treatment (see page 3). Walters discloses that regeneration or the zeolite may occur in a separate, controlled environment if required (see page 4).
Johann and Walters are considered analogous references in that each is concerned with filtering pool water.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective foiling date of the invention, to have provided the zeolite of Johann in a flow-through container as taught by Walters for easy handling and transport for regeneration.

Prior Art Made of Record
The prior art made of record but not relied upon is considered pertinent to applicant’s disclosure: Sugitomo et al. (EP 0 494 334 A1) teaches method for cleaning pools and filters; and De Rijk (EP 1 791 791 B1) teaches methods and compositions for the treatment of water.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S. GRAY whose telephone number is (571) 272-5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBIN S GRAY/Examiner, Art Unit 1773                                                              


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773